NUMBER 13-21-00202-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


SELEDONIO CONDE AND ALL OCCUPANTS,                                       Appellants,

                                              v.

MANUEL GUADALUPE MARROQUIN,                                                 Appellee.


               On appeal from the County Court at Law No. 5
                        of Nueces County, Texas.


                          MEMORANDUM OPINION

            Before Justices Benavides, Longoria, and Tijerina
              Memorandum Opinion by Justice Benavides

      Appellant Seledonio Conde filed a notice of appeal from a summary judgment

awarding appellant Manuel Guadalupe Marroquin possession of certain real property.

Conde has since filed an agreed motion to dismiss the appeal. See TEX. R. APP. P. 42.1.

      The Court, having considered Conde’s agreed motion to dismiss, is of the opinion

that the appeal should be dismissed. See id. Accordingly, we grant the motion and dismiss
the appeal. Having dismissed the appeal at the parties’ request, no motion for rehearing

or reconsideration will be entertained, and our mandate will issue forthwith.



                                                              GINA M. BENAVIDES
                                                              Justice


Delivered and filed on the
23rd day of November, 2021.




                                            2